FILED
                             NOT FOR PUBLICATION                            JUL 31 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GARFIELD GREENWOOD, a.k.a Errol                  No. 11-71712
Brown, a.k.a. Ivan Daniel,
                                                 Agency No. A076-186-391
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Garfield Greenwood, a native and citizen of Jamaica, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and relief under the Convention Against Torture (“CAT”). Our jurisdiction is

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s

factual findings. Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010). We

deny in part and dismiss in part the petition for review.

      The BIA denied Greenwood’s withholding of removal claim on adverse

credibility grounds. The BIA also denied Greenwood’s CAT claim on adverse

credibility grounds, and found the country conditions evidence did not show he

was otherwise eligible for CAT relief. In his opening brief, Greenwood does not

meaningfully challenge these finding. See Martinez-Serrano v. INS, 94 F.3d 1256,

1259-60 (9th Cir. 1996) (issues that are not specifically raised and argued in a

party’s opening brief are waived). We do not reach his arguments regarding the

merits. See Andia v. Ashcroft, 359 F.3d 1181, 1184 (9th Cir. 2004) (“we consider

only the grounds relied upon” by the BIA).

       We lack jurisdiction to consider Greenwood’s ineffective assistance of

counsel claim because he did not exhaust this claim before the BIA. See Barron v.

Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part, DISMISSED in part.




                                           2                                   11-71712